BRICKELL, C. J.
(dissenting). — The repeal of statutes by implication is not favored, and when a discrepancy exists between a former and a later statute, such exposition of them will be made that they can stand together if practicable. If there is a real inconsistency, or repugnancy, the former statute must yield to the later. When the two statutes are parts of a body of statutes referring to a common subject matter, and construing them together, so that both can stand, will introduce inconsistency in the operation of the whole, the later statute should be deemed a repeal of the former, so that each part can be justly adapted to every other part, and the whole operate harmoniously.
The manifest intent of the amendatory act of 1868, is to remove household or freehold as a qualification of a juror, substituting in its place registration as a voter. All statutes re*177lating to juries and jurors, are in pari materia, and should be so construed as to accomplish this clear legislative intent.
The effect of the decision of the court is, to create a distinction between the qualifications of grand jurors, and petit jurors, and petit jurors in civil and in criminal cases, unknown hitherto in our laws, and unknown to the common law. Heretofore, at common law, and under our statutes, whoever was competent as a grand juror, was competent as a petit juror, in any case civil or criminal. Of course I refer to general competency, and not to competency as dependent on bias or interest in a particular case. When the question is of general competency — as, whether the person is under or above a particular age, or a householder or freeholder, or alien or citizen, — if he was competent as a grand juror, he was competent as a petit juror, in a civil, or in a criminal case. Under the opinion of the court, a registered voter, though not a householder or a freeholder, may as a grand juror make a presentment for murder, or any other criminal offence ; and yet is not competent to sit as a petit juror, and render a verdict on any such accusation, though he is not a competent petit juror in all civil cases. Such an inconsistency in the operation of statutes, should not be the result of construction, but should depend on clear and unambiguous language, leaving no room for construction. When such an inconsistency arises from the operation of a former and a later statute, then, to avoid it, the later is held the repeal of the former.
Another result of the decision is, that the officers charged with the duty of selecting jurors, are compelled to select from the lists of registered voters, and are vested with a large discretion, in the discharge of this duty, among other reasons, to avoid the drawing and summoning of persons whom the court may ex mero motu exclude; or who are subject to exclusion on a challenge for cause. When they find a registered voter, of the requisite mental and moral qualifications, not above the prescribed age, they cannot refuse to select him because he is not a householder or a freeholder. They select him, and he is subsequently drawn and summoned; yet when called to discharge the highest duty of a juror’s trust, he is excluded, as subject to challenge for cause, not because of his unfitness in the particular cause, but because of his incompetency in all such cases. The officers of the law are thus compelled to the vanity of selecting, drawing, and summoning, an incompetent juror.
In construing all general statutes like the amendatory act of 1868, they should be read in the light of the prevailing public policy. The governmental policy, state and federal, as indicated by legislation and constitutional provision, was the en*178largement of citizenship, and rendering citizenship the standard of right and privilege, and the test of duty and responsibility. That to this policy the statutes 'prescribing the qualifications of jurors should be made to conform, this statute removed household or freehold as a qualification, and substituted registration as a voter. The juror objected to, though not a householder or a freeholder, if a registered voter (and that does not appear to have been questioned), was competent, and the court did not err in so determining. I cannot, therefore, concur in the judgment for reversal.